NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Submitted April 18, 2013
                                     Decided July 30, 2013

                                              Before

                               WILLIAM J. BAUER, Circuit Judge

                               JOEL M. FLAUM, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 12‐3109

GAJINDER PAL SINGH CHAWLA and                          Petition for Review of
MAHONJEET KAUR,                                        an Order of the Board of
          Petitioners,                                 Immigration Appeals.
     v.
                                                       Nos. A096‐493‐562
ERIC H. HOLDER, JR., Attorney                                   A096‐493‐563
General of the United States,                                   A099‐769‐358
              Respondent.

                                            O R D E R

     Gajinder Pal Singh Chawla and Mahonjeet Kaur fear persecution if they return to their
native India, based on police hostility towards Chawla because of his involvement in a police
corruption  lawsuit  in  Punjab.    Chawla  petitions  for  review  of  an  order  of  the  Board  of
Immigration  Appeals  denying  his  application  for  asylum,  withholding  of  removal,  and
protection under the Convention Against Torture (CAT).  The Board denied his application
after upholding the immigration judge’s adverse credibility finding based on, among other
things, Chawla’s inconsistencies about the number of times he was kidnaped and threatened
by the Punjab police.  As substantial evidence supports this adverse credibility finding, we
deny the petition for review.
No. 12‐3109                                                                                    Page 2


     Chawla  and  his  wife  were  admitted  to  the  United  States  on  February  14,  2003,  as
nonimmigrant visitors and were granted permission to remain for three months.  On March 7,
2003,  Chawla  filed  an  asylum  application  with  the  Department  of  Homeland  Security’s
United States Citizenship and Immigration Service (USCIS), listing his wife as a derivative
beneficiary.  Following an interview with Chawla, USCIS declined to grant his application
and on June 24, 2003, referred his application to the Chicago immigration court for a de novo
review.  Removal proceedings were commenced on June 30, 2003, when the Department of
Homeland Security filed Notices to Appear in Immigration Court.  The Notices charged that
the  Petitioners  were  removable  under  8  U.S.C.  §  1227(a)(1)(B),  as  aliens  who  remained  in
the  United  States  longer  than  their  temporary  admission  as  nonimmigrants  allowed.    In
immigration  court,  Chawla  admitted  to  all  factual  allegations  in  the  Notices  to  Appear,
conceded  removability  as  charged,  and  indicated  he  wished  to  renew  his  application  for
asylum, withholding of removal and protection under CAT.
 
     The  crux  of  Chawla’s  argument  before  the  immigration  court  was  that  he  feared
persecution  from  certain  corrupt  police  officers  in  Punjab  because  of  his  work  as  a  press
reporter.  Chawla claims that he documented police abuses in Punjab, and as a result, a police
officer  was  charged  with  corruption.    Chawla  claims  he  was  kidnaped  upwards  of  thirty
times by the Punjab police, who kept him captive for days and threatened him with death
if  Chawla  gave  in‐court  testimony  against  the  Punjab  police.    Chawla’s  story,  however,  is
inconsistent at best.  A review of the record indicates that Chawla provided three significantly
different  accounts  of  his  alleged  prior  persecution:  in  his  asylum  application,  his  asylum
interview, and before the immigration court.
  
     In his asylum application, Chawla details two traumatic and lengthy abductions, where
he was denied food and water for days on end, because he testified against a Punjab police
officer at trial.  During an interview with his asylum officer, Chawla then claimed that he was
actually abducted “twenty or thirty times” and was on the witness list to testify against the
Punjab police, but was never called to testify.  Before the immigration court Chawla, while
under  oath,  testified  that  he  was  abducted  once  and  it  occurred  at  the  Indian  courthouse
immediately following his in‐court testimony against a Punjab police officer.  

       It  is  Chawla’s  burden  to  provide  evidence  to  show  he  has  a  well‐founded  fear  of
persecution in his native India.  Ni v. Holder, 635 F.3d 1014,1019 (7th Cir. 2011).  When the
immigration  judge  asked  Chawla  to  account  for  the  material  inconsistencies  in  his  story,
Chawla explained that he did not mention the prior twenty to thirty times he was kidnaped in
his asylum application or in his testimony before the immigration court, because they were not
“major incidents.”  Accordingly, the immigration judge found Chawla not credible, and that
he  failed  to  provide  sufficient  corroborative  evidence  to  overcome  the  negative  credibility
No. 12‐3109                                                                                      Page 3


determination.  Chawla then filed a timely appeal of the immigration judge’s decision to the
Board.  The  Board dismissed Chawla’s appeal, affirming the immigration judge’s decision
denying Chawla’s asylum application, as it found the immigration judge’s adverse credibility
determination was not clearly erroneous.  

     In his petition before this court, Chawla challenges the adverse credibility determination
relied up on by the immigration judge (and the Board) to deny his application.  Chawla argues
that he presented credible testimony and substantial evidence demonstrating that he harbors
a well‐founded fear of persecution, should he return to India.  

     This  court  will  uphold  the  Board’s  decision  so  long  as  it  is  supported  by  substantial
evidence, and will overturn it only if the record compels a contrary result.   Xiao v. Mukasey, 547
F.3d  712,  717  (7th  Cir.  2008);  Torres  v.  Mukasey,  551  F.3d  616,  626  (7th  Cir.  2008).    The
immigration judge found, and the Board affirmed, that Chawla’s testimony regarding past
persecution and his fear of future persecution was incredible, and that Chawla failed to provide
either a convincing explanation or adequate corroborating evidence to support his asylum
claim.  The Board concluded that the immigration judge properly based her adverse credibility
finding on the repeated inconsistencies in Chawla’s account of how many times, if at all, he was
kidnaped. Chawla attempts to characterize these inconsistencies as “trivial” but we disagree. 
Whether Chawla was actually kidnaped by his persecutors is clearly relevant to the heart of his
claim.  Further, Chawla’s story was inconsistent, to say the least, as to how many times he was
kidnaped, varying wildly from once to thirty times. The adverse‐credibility determination was
based in part on this discrepancy, which we believe is a “specific, cogent reason that bear[s] a
legitimate nexus to the finding.”  Capric v. Ashcroft, 355 F.3d 1075, 1086 (7th Cir. 2004). We may
not disturb such a judgment.

      Further, when an alien is found to be incredible, as is the case here, it is incumbent on him
to  provide  “a  convincing  explanation  of  the  discrepancies  or  extrinsic—and  credible—
corroborating evidence.” Capric, 355 F.3d at 1086 (citation omitted).  Chawla has failed to do
so.    His  explanation  of  the  inconsistencies  in  his  story  are  vague  at  best  and  border  on
nonsensical.    Accordingly,  the  immigration  judge  did  not  err  in  finding,  nor  the  Board  in
affirming, that Chawla failed to demonstrate the requisite persecution needed to qualify for
asylum. And because Chawla cannot meet the standard for his asylum claim, he necessarily
cannot satisfy the more stringent standards for withholding of removal and protection under
the CAT.  Kholyavskiy v. Mukasey, 540 F.3d 555, 568 n. 14 (7th Cir. 2008).  The petition for review
is DENIED.